Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 3, 2019

                                         No. 04-19-00100-CR

                               IN RE Eustorgio Guzman RESENDEZ

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On February 24, 2019, relator filed a petition for writ of mandamus complaining of the
trial court’s failure to rule on his March 31, 2016 Motion for DNA Testing. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than April 15, 2019. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 3, 2019.



                                                                           PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 91-CR-43, styled The State of Texas v. Eustorgio Guzman Resendez,
pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Baldemar Garza presiding.